DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see rejections under 35 U.S.C. 103, filed 12/14/2020, with respect to claims 1, 4, 6-8, 11, and 13. have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-8, 11, and 13 under 35 U.S.C. 103 has been withdrawn. 

Response to Amendment
Claims 1, 4, 6-8, 11, and 13 have been amended. Claim 16 has been added. Claims 2-3, 5, 9-10, 12, and 14-15 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended independent claim 1 and newly added claim 16 have been filled on 12/14/2020. Arguments filed 12/14/2020 states “The amended claims find solid support in the original specification, claims and drawings. No new matter has been introduced through the foregoing amendments” without pointing out any particular paragraphs or drawings to show support in the original specification. After careful examination of the original specification filed 11/15/2019, the examiner found no support for limitations of: “determining whether the prediction samples of the current block are modified or not, wherein a determination of whether the prediction samples are modified or not is based on whether the intra prediction mode of the current block is a directional mode with a pre-determined index, wherein when it is determined to modify the prediction samples, a modified prediction sample is generated based on a weighted sum operation of a prediction sample and a reference sample,” The examiner further examined the original specifications in the foreign parent of KR10-2017-0061087 and the  original specifications of the parent with priority under 371 PCT/KR2018/005585. No mention of  the underlined limitations was found.

Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13 and 16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486